 In the Matter of GOLDEN SEALFARMS,INC., EMPLOYERandINDUSTRIALUNION OF MARINE ANDSHIPBUILDINGWORKERS OF AMERICA, LOCALNo. 12, CIO, PETITIONERCase No. 2-RC-157,0.-Decided April 14, 1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before Elbert C.Robinson, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds :The Employer is engaged in the manufacture of ice cream andfrozen dessertsat its Staten Island, New York, plant.During the past year, the Employer made purchases of raw mate-rials, consisting principally of butter, cream, milk, condensed milk,chocolate, sugar, and various fruits, amounting to approximately$25,000, about 10 percent of which represents purchasesof condensedmilk and cream. An undisclosed proportion of this condensed milk andcream originated in New York State, but, before delivery to the Em-ployer's plant in Staten Island, passed through the State of New Jer-sey.During the past year, the Employer purchased approximately$23,000 worth of machinery and equipment, as capital additions toits plant, most of which was ordered in New York City but originatedoutside New York State. A considerable proportion of the paper andcardboard wrappings purchased by the Employer originates outsideNew York State. During the past year, the Employer made salesamounting to approximately $500,000, about 5 percent of which rep-resents sales made by the Employer outside New York State.While we do not hold that the Employer's operations are whollyunrelated to interstate commerce, we believe, in view of the predomi-nantly local nature of its business and the relative remoteness of itsimpact on interstate commerce, that it would not effectuate the poli-cies ofthe Act to assert jurisdiction in this case.'Accordingly, weshall dismiss the instant petition.rWhite Belt Dairy Farms, Inc.,85 NLRB 4.89 NLRB No. 49.440 GOLDEN SEAL FARMS, INC.ORDER441Upon the entire record in this case, the National Labor RelationsBoard hereby orders that the petition herein.be, and it hereby is, dis-missed.ME`tBERS REYNOLDS and STYLES,dissenting :The Employer is engaged in a manufacturing operation.The valueof the total amount of raw materials and finished products shipped ininterstate.commerce is clearly substantial.Under these circum-stances, we are of the opinion that the policies of the Act to minimizedisruptions to interstate commerce can best be effectuated by assert-ing jurisdiction over this type of operation.